Citation Nr: 1744655	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  14-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1967 to January 1970.  His military occupational specialty was a rotary wing aviator, and his decorations include the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the acoustic trauma he experienced during service as a pilot caused his bilateral hearing loss.  His service treatment records do not show complaints or treatment for hearing loss, but they do show that he was treated for a right ear infection in April 1968.  VA concedes that the Veteran had noise exposure in service and that he presently has a hearing loss disability that meets VA's definition of hearing impairment under 38 C.F.R. § 3.385.  See September 2012 audiological report.  

Thus, the issue in this appeal comes down to the nexus question.  That is, whether the Veteran's bilateral hearing loss that was diagnosed years after service is related to his inservice noise exposure.  To address this issue, the AOJ referred the Veteran out for an audiological examination in September 2012.  However, the Board finds that the opinion that the examiner provided is inadequate for rating purposes.  In this regard, in opining that the Veteran's bilateral hearing loss is less likely than not caused by or a result of the Veteran's service, the examiner stated that the Veteran had normal hearing sensitivity in both ears at the time of his last in-service audiogram in October 1969.  However, the mere fact that no hearing loss was noted in the Veteran's service record or that was found to be within normal limits at the time of separation does not preclude service connection for hearing disability established by post-service exam. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For this reason, the Board finds the etiological opinion inadequate and as such another medical opinion is necessary to adjudicate the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The new medical opinion should include consideration of and address the Veteran's representative's April 2017 contentions.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In this regard, while noting the Institute of Medicine's 2005 study on military noise exposure which does not support service connection for delayed onset hearing loss, the Veteran's representative asserted that there are more recent studies that do support delayed onset hearing loss and he included cites to specific medical publications that support his argument.  The representative also contends that it is "counterintuitive" for the AOJ to have granted service connection for tinnitus based on the Veteran's report of having the disorder since service, while at the same time denying his claim for service connection for bilateral hearing loss which he similarly reported experiencing since service.  

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the September 2012 examiner if possible; otherwise, schedule the Veteran for a new audiological examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following question:

Whether the Veteran's bilateral hearing loss is at least as likely as not (a 50 percent or greater degree of probability) related to the Veteran's active military service.  The examiner's opinion should address the Veteran's lay statements regarding his noise exposure in service and of experiencing hearing loss since service, as well as the medical sources that his representative discussed in written argument in April 2017. 

The examiner must note that citing to normal audiometric findings in service, without any further explanation, is not a sufficient rationale for a negative opinion. 

2.  Thereafter, after undertaking any additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




